Citation Nr: 1538057	
Decision Date: 09/04/15    Archive Date: 09/10/15

DOCKET NO.  15-11 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to October 1969.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, MD.  


FINDINGS OF FACT

1.  The Veteran's bilateral hearing was at least as likely as not caused by his in-service noise exposure.

2.  The Veteran's tinnitus was at least as likely as not caused by his in-service noise exposure.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2014).

2.  The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 101, 1110, 1112 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran served on active duty in the United States Army from February 1968 to October 1969, including service in the Republic of Vietnam.  He contends that his current bilateral hearing loss and tinnitus are due to noise trauma during his military service.  The noise he was exposed to includes: diesel engines, small arms, machine guns, recoilless rifles, mortars, claymore mines, grenades and artillery.  He asserts that this exposure produced acoustic trauma that permanently damaged his bilateral hearing and resulted in current hearing loss and tinnitus.

The service treatment records do not reveal any complaint, diagnosis, or treatment for any hearing loss or tinnitus.  The Veteran's hearing was tested in January 1968 at enlistment.  The reported audiometric findings are difficult to decipher, but it appears that puretone thresholds in International Standards Organization (ISO) units were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
-5
-5
-5
n/a
15
LEFT
-5
-5
5
n/a
15
 	
 The Veteran's hearing was again tested in October 1969 at the time of his separation examination.  Audiometric findings (ISO units) were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
n/a
5
LEFT
5
5
0
n/a
15
 	
The Veteran's service personnel records (DD Form 214) reveal that the Veteran had a primary specialty of cargo handler. 

In October 2009, the Veteran was afforded a VA Compensation and Pension audiological examination.  The examiner diagnosed the Veteran with bilateral sensorineural hearing loss and tinnitus, but did not offer an opinion regarding the etiology of these disabilities.

In December 2011, the Veteran was afforded a new VA Compensation and Pension audiological examination.  He reported that as a civilian, he worked as a truck driver and indicated his recreational noise exposure was unremarkable.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows: 





HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
35
50
70
LEFT
15
20
20
30
65
 	
Speech audiometry using the Maryland CNC test revealed speech recognition ability of 96 percent in the right ear and of 100 percent in the left ear.

The examiner diagnosed the Veteran with bilateral sensorineural hearing loss and tinnitus.  However, the examiner concluded that the Veteran's bilateral hearing loss and tinnitus were less likely than not related to his in-service noise exposure/acoustic trauma.  The examiner opined that, in evaluating the Veteran's service treatment record, the Veteran's hearing in both ears was normal throughout his military service and he did not show a significant shift in hearing acuity from his entrance to his separation examination.

Under 38 C.F.R. § 3.385, impaired hearing is considered to be a disability for VA purposes if the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).  

In order for service connection to be granted for hearing loss, the requirements for service connection as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service.  The United States Court of Appeals for Veterans Claims (Court) has held that 38 C.F.R. § 3.385 does not prevent a claimant from establishing service connection on the basis of post-service evidence of hearing loss related to service when there were no audiometric scores reported at separation from service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  

The Court has also held that the regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, a claimant who seeks to establish service connection for a current hearing disability must show, as is required in a claim for service connection for any disability, that a current hearing disability is the result of an injury or disease incurred in service.  The determination of this depends on a review of all the evidence of record including that pertinent to service.  38 U.S.C.A. §§ 1110 and 1131; C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. App. at 159-60.

Because the VA examiner based his opinion on the premise that there was no significant threshold change in the Veteran's hearing between the time of the January 1968 examination and the October 1969 examination, in April 2015, the Board referred the claim for a VHA opinion to address whether the Veteran's current hearing loss disability and tinnitus were caused by or related to the Veteran's in-service noise exposure. 

In a July 2015 medical opinion, Dr. A.M. concluded that it is at least as likely as not that the Veteran's current hearing loss and tinnitus are related to his military service.  She noted that current medical research has found that noise-induced hearing loss does not necessarily manifest immediately following exposure, but may present years later, and this was likely in the Veteran's case based on his reported in-service noise exposure.  

Based on Dr. A.M.'s opinion, entitlement to service connection for bilateral hearing loss and tinnitus is granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2014).


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.  



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


